Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Claims 15 - 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 – 30 of copending Application No. 17/040627. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both direct to the same bus design circuit.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 – 19, 24 – 27 and 29 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Drapkin et al. (US Pub. No. 20090086865), hereinafter referred to as Drapkin in view of Heinrich (US Pat. No. 6522689).

Referring to claim 15, Drapkin discloses a circuit for a bus system, the circuit comprising: 
an ascertainment circuit configured to ascertain a first state (first reference current, para. 0024) in which an absolute difference of a voltage (absolute input current difference value, para. 0024) between two bus-side terminals is above a threshold value (absolute reference current difference value, para. 0024), to ascertain a second state (second reference current, para. 0024) in which the absolute difference of the voltage between the two bus-side terminals is below a threshold value (absolute reference current difference value, para. 0024), 
a suppression circuit (the input signal is ignored as it is deemed to be either noise or any other extraneous voltage coming across a data bus, para. 0025) configured to be activated when a state transition from the first state into the second state occurs within the ascertained time window (step 212, fig. 4). 

Heinrich discloses, what Drapkin lacks, to ascertain a bit boundary as a function of a number of state transitions between the first state and the second state (successive recessive or dominant bits, col. 2, lines 40 - 41), and to ascertain at least one time window (predetermined time slot, col. 2, line 43), a 

Drapkin and Heinrich are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Drapkin and Heinrich before him or her, to modify the system of Drapkin to include the monitor circuit of Heinrich. 
	The suggestion/motivation for doing so would have been to monitor the network to avoid error signal. 	
Therefore, it would have been obvious to combine Heinrich with Drapkin to obtain the invention as specified in the instant claim(s). 

As to claim 16, Heinrich discloses the circuit as recited in claim 15, wherein the suppression circuit is configured to be connected between the two bus-side terminals when a state transition from the first state into the second state occurs within the ascertained time window (two lines, col. 3, line 53).  

As to claim 17, Heinrich discloses the circuit as recited in claim 15, wherein the suppression circuit is configured to drive a signal between the two bus-side terminals (A and B, fig. 1) when a state transition from the first state into the second state occurs within the ascertained time window (predetermined time slot, col. 2, line 43).  

As to claim 18, Drapkin discloses the circuit as recited in claim 15, wherein the ascertainment circuit is configured to block activation of the suppression circuit outside the at least one time window (the input signal is ignored as it is deemed to be either noise or any other extraneous voltage coming across a data bus, para. 0025).  

As to claim 19, Drapkin discloses the circuit as recited in claim 15, wherein the ascertainment circuit is configured to deactivate the suppression circuit between the two bus-side terminals no later than when the at least one time window ends (step 210).  

As to claim 24, Drapkin discloses the circuit as recited in claim 15, wherein the ascertainment circuit is configured to ascertain a rising edge of a transmit input signal, and the suppression circuit is connected as a function of the ascertainment of the rising edge of the transmit input signal (transistor 140, fig. 0017).  

As to claim 25, Drapkin discloses the circuit as recited in claim 24, wherein the ascertainment circuit is configured to ascertain a transmission state as a function of the transmit input signal and, during the ascertained transmission state, to not connect the suppression circuit as a function of the received output signal (step 208, fig. 4).  

As to claim 26, Drapkin discloses the circuit as recited in claim 15, wherein the ascertainment circuit is configured to ascertain a time offset between a transmission of a transmit input signal and a receipt of a received output signal corresponding to the transmit input signal, and to shift the ascertained time window as a function of the ascertained time offset (step 206, fig. 4).  

As to claim 27, Drapkin discloses the circuit as recited in claim 15, wherein the ascertainment circuit is configured to ascertain a data phase as a function of a profile of an absolute difference of the voltage 101074136.1 6between the two bus-side terminals, and to ascertain the time window only within the data phase (step 204, fig. 4).  

Claims 29 and 30 recite the corresponding limitation of claim 1. Therefore, they are rejected accordingly.

Allowable Subject Matter
Claims 20 – 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rowland (Pat. No. 5444857) discloses a method for cycle tracking variable delay lines. 


Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184